UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7595



MICHAEL L. WILLIAMS,

                                            Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR.; EUGENE NUTH; WILLIAM
FILBERT, Assistant Warden; JOSEPH E. MITCHELL;
FELICITE M. MORAN, Sergeant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
1100-MJG)

Submitted:   February 7, 1996          Decided:     February 26, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael L. Williams, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Williams v. Lanham, No. CA-95-1100-MJG (D. Md. Sept. 13,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2